The relator's "petition for Alternative Writ of Mandamus requiring the Respondent to recall from the Board of County Commissioners from the several Counties, the statement that Relator's campaign expense statement was not received and filed within the period required by statute and that said Secretary of State, the *Page 105 
Respondent herein, should be required to immediately notify all County Commissioners of the several counties that your Relator was properly qualified and his name should be printed upon the official ballot of the primary election for August 11, 1936" is denied. There is no showing of a legal duty of the respondent Secretary of State to perform the acts stated in the prayer of the petition for an alternative writ of mandamus.
Petition denied.
WHITFIELD, C.J., and TERRELL, BROWN and BUFORD, J.J., concur.